Title: To Alexander Hamilton from Francis Gibson, 1 March 1800
From: Gibson, Francis
To: Hamilton, Alexander


          
            Sir
            Fort Mifflin 1st March 1800—
          
          I have to inform you of my arrival at this place on the 27th February—Lieut Memminger informed me that a letter from you directed to me had arrived here which he forwarded on to Carlisle—it must have passed me on the road as I have not received it. I have wrote to my Mother, to forward it to me at this place & expect it will arrive next post when I shall pay particular attention to its contents—
          with every consideration of esteem I have the honor to be your Obedt Servt.
          
            Francis Gibson Lieut
            2d Regt Art & Engs
          
          Major General Alexander Hamilton
        